ON MOTION FOR REHEARING.
BROADDUS, P. J.
It is insisted by defendants that the order of the township board opening the road being fair on its face, would be a sufficient defense *636against the count for damages for tbe alleged trespass. It has been decided by our courts that “A ministerial officer is not responsible for executing the mandate of a tribunal having power to issue- it; and if the process is fair on its face, that it is not his duty to inquire as to the regularity of the proceedings upon which the writ, order or mandate is based.” [Rousey v. Wood, 47 Mo. App. 465; Railroad v. Lowder, 138 Mo. l. c. 538.]
But there is no order of the township board to open the road; at least none is shown by the record. The board did not go so far as to order the road opened; it only went so far as to adopt the report for laying out the road and declared it to be a highway. The defendants were acting on their own volition and not in obedience to an order of the board to open a highway, consequently they do not co'me within the protection of the rule as stated in the foregoing authorities. Other points raised in the motion we do not recognize as of sufficient importance for special notice. Motion overruled.
All concur.